Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the amendment filed 7/13/2021 in which Claims 1-20 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 8-13, filed 7/13/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-20 have been withdrawn. 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Noel on 8/27/2021.

The application has been amended as follows: 
Please amend Claim 17 as follows:
a menu of a human machine interface (HMI) displayed on a display system of the eyeglasses, wherein the speech information is received with respect to a first control element and information of the HMI displayed via the display system of the eyeglasses, the HMI being for controlling the settings or the operations of the machine in the beverage industry or the at least one component of the machine, wherein the processing module is adapted to: cause one or more first input signals to be transmitted via the transceiver to the machine for controlling the settings or the operations of the machine in the beverage industry or the at least one component of the machine: and cause one or more second input signals to control the HMI displayed on the display system of the eyeglasses.
Allowable Subject Matter
4.	Claims 1-20 allowed.
Referring to independent claims 1, 9 and 17, Boesen teaches wireless earpieces linked with smart glasses capable of receiving voice commands to send display content to the display of the smart glasses. Hahn teaches a talk unit connected to the data transmitter of the safety glasses for transmitting voice information to be displayed to the user. Wang teaches a head-mounted speech recognition projection device for displaying text converted from input voice. LeBeau teaches a voice-navigable user interface that includes one or more menu items. With respect to Claim 1, as stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious " a processing module adapted to: convert the received user input into one or more first input signals and one or more second input signals; cause the one or more first input signals to be transmitted via the transceiver to the machine to control the settings or the operations of the machine or the at least one component of the machine; and cause the one or more second input signals to control the HMI displayed on the display system of the eyeglasses, wherein the processing module comprises a speech recognition module adapted to convert the inputted speech information into: a first input signal to be transmitted via the transceiver to the machine to control the settings or the operations of the machine in the beverage industry or the at least one component of the machine; and a second input signal to navigate a menu of the HMI displayed on the display system of the eyeglasses". The aspects as summarized are neither anticipated nor obviated by the prior art of record. 
	With respect to Claim 9, as stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious “a processing module adapted  The aspects as summarized are neither anticipated nor obviated by the prior art of record. 
	With respect to Claim 17, as stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious “wherein the processing module is adapted to: cause one or more first input signals to be transmitted via the transceiver to the machine for controlling the settings or the operations of the machine in the beverage industry or the at least one component of the machine: and cause one or more second input signals to control the HMI displayed on the display system of the eyeglasses, wherein the processing module comprises a speech recognition module adapted to convert the inputted speech information into: a first input signal to be transmitted via the transceiver to the machine to control the settings or the operations of the machine in the beverage industry or the at least one component of the machine; and a second input signal to navigate a menu of the HMI displayed on the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694